       Case 3:20-cv-08016-DLR Document 23 Filed 05/29/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Whittaker,                                 No. CV-20-08016-PCT-DLR
10                  Plaintiff,                         ORDER
11   v.
12   All Reverse Mortgage Incorporated,
13                  Defendant.
14
15
16          Before the Court is Defendant’s motion to stay pending the United States Supreme
17   Court’s decision in Barr v. AAPC, 140 S.Ct. 812 (Jan. 10, 2020), which is fully briefed.
18   (Docs. 19, 20, 22.) Plaintiff opposes a stay, arguing that the Supreme Court’s imminent
19   decision in AAPC is irrelevant to the merits of the instant case and that the stay balancing
20   test militates against a stay. The Court has “broad discretion to stay proceedings as an
21   incident to its power to control its docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997)
22   (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). In determining whether to grant
23   a stay, the Court balances the (1) harm a stay would cause the non-moving party, (2) the
24   harm the moving party would suffer in the absence of a stay, and (3) interests of judicial
25   economy. Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). The Court in its
26   discretion concludes that a stay is appropriate for the following reasons.
27          Plaintiff’s putative class action against Defendant stems from Defendant’s alleged
28   violations of the Telephone Consumer Protect Act’s (“TCPA”) automated-call ban by
       Case 3:20-cv-08016-DLR Document 23 Filed 05/29/20 Page 2 of 3



 1   placing calls and sending text messages with an automatic telephone dialing system to
 2   Plaintiff and to-be-determined class members without their consent. The Supreme Court
 3   held telephonic oral argument on May 6, 2020 in AAPC and will likely release its decision
 4   by mid-June. In AAPC, the Supreme Court grapples with not only issues concerning the
 5   TCPA’s government debt exception—not at issue here—but also the constitutionality of
 6   the TCPA’s general underlying automated-call restriction and whether the entire statute
 7   should be invalidated if severance of the government debt exception is inappropriate. (Doc.
 8   22-1 at 6-11.) Thus, the Supreme Court’s decision in AAPC, although not doubtlessly
 9   outcome determinative, might dispose of the lawsuit, narrow Plaintiff’s class, or at least
10   provide relevant guidance to the Court. See Nakai v. Charter Commc’n, Inc., No. CV 19-
11   8035-GW-SSx, 2020 WL 1908949, at * 6 (C. D. Cal. Apr. 15, 2020).
12          Next, on balance, the three discretionary stay factors favor a stay. First, a stay that
13   will probably endure less than one month is unlikely to cause more than negligible harm to
14   Plaintiff. Plaintiff asserts that she will lose access to evidence if a stay is implemented
15   because Defendant’s telecom vendor, CallTrackingMetrics (“CTM”), has a default
16   retention policy of 90 days and thereafter purges records. However, CTM confirmed that
17   it has overridden its default retention policy and will preserve all relevant records. (Doc.
18   22 at 9.) In addition, Plaintiff’s assertions of ongoing or future harm are too speculative
19   and conclusory to be persuasive, especially since Plaintiff has not indicated that she has
20   received allegedly violative communications from Defendant since October of 2019.
21   Allegations regarding ongoing harm to potential class members are similarly unpersuasive
22   because no class has been certified. In contrast, without a stay, Defendant will be required
23   to expend its limited resources litigating a costly class action that might be foreclosed or
24   limited by AAPC. In the same vein, because the decision in AAPC might limit the scope
25   of discovery, considerations of judicial economy weigh in favor of a stay, which will enable
26   the Court to preserve resources rather than expend them litigating issues that may be
27   mooted shortly thereafter. Accordingly,
28          IT IS ORDERED that this case is STAYED pending the Supreme Court’s decision


                                                 -2-
       Case 3:20-cv-08016-DLR Document 23 Filed 05/29/20 Page 3 of 3



 1   in AAPC. The parties are directed to jointly notify the Court in writing of the Supreme
 2   Court’s decision within 4 days of its issuance.
 3          IT IS FURTHER ORDERED vacating the Rule 16 Scheduling Conference set for
 4   June 26, 2020 at 4:30 p.m.
 5          Dated this 29th day of May, 2020.
 6
 7
 8
 9
                                                   Douglas L. Rayes
10                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
